UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2062


In Re: CHASE CARMEN HUNTER,

                Petitioner - Appellant.



                              No. 15-1073


CHASE CARMEN HUNTER,

                Plaintiff – Appellant,

          v.

MARK HERRING,

                Defendant - Appellee.



                              No. 15-1146


In Re: CHASE CARMEN HUNTER,

                Petitioner - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge (3:14-cv-00648-REP); Henry E. Hudson, District
Judge (3:14-cv-00705-HEH); Robert E. Payne, Senior District
Judge (3:14-cv-00648-REP).


Submitted:   July 30, 2015                  Decided:   November 5, 2015
Before DUNCAN    and   DIAZ,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Chase Carmen Hunter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                   2
PER CURIAM:

     These       consolidated    appeals      arise   out    of     two    identical

petitions     for    relief     before    different       judges     in   the    same

district    court.      In    Nos.   14-2062    and      15-1146,    Chase      Carmen

Hunter    appeals     the   district     court’s   orders    (1)     conditionally

dismissing her request for injunctive relief; (2) dismissing her

request    for    temporary,     preliminary,      and    permanent       injunctive

relief, and denying her motions for permission to electronically

file her submissions and to appoint counsel; and (3) denying her

motion for reconsideration and recusal.                  In No. 15-1073, Hunter

appeals the district court’s order dismissing as frivolous her

similar     request     for    temporary,      preliminary,         and    permanent

injunctive relief.

     Hunter first challenges the district courts’ denials of her

motions    for    temporary     restraining     orders.       Because       we   lack

jurisdiction to review the denial of a temporary restraining

order, we dismiss those portions of the appeals.                      See Virginia

v. Tenneco, Inc., 538 F.2d 1026, 1029-30 (4th Cir. 1976).

     Hunter next contends that both district courts abused their

discretion in denying her requests for preliminary and permanent

injunctions.        See Emergency One, Inc. v. Am. Eagle Fire Engine

Co., 332 F.3d 264, 267 (4th Cir. 2003) (providing standard of

review).     Our review of the record reveals no such abuse, as the

requested injunctions are barred under the Anti-Injunction Act.

                                          3
28 U.S.C. § 2283 (2012) (“A court of the United States may not

grant an injunction to stay proceedings in a State court except

as expressly authorized by Act of Congress, or where necessary

in aid of its jurisdiction, or to protect or effectuate its

judgments.”).

      To   the   extent   Hunter    claims      that     the    district    courts’

dispositions were otherwise erroneous, we disagree.                        Hunter’s

petitions    are    not   so    complex        as   to    create    “exceptional

circumstances”     warranting      the   appointment       of    counsel.      See

Whisenant v. Yuam, 739 F.2d 160, 163 (4th Cir. 1984), abrogated

on other grounds by Mallard v. U.S. Dist. Court for the S. Dist.

of Iowa, 490 U.S. 296 (1989).                Nor do we find any support for

the   contention   that   the   district        judges    should    have    recused

themselves from her cases.           See Liteky v. United States, 510

U.S. 540, 545 (1994) (holding that rulings based on facts in the

proceedings “almost never constitute a valid basis for a bias or

partiality motion”).       Finally, we see no error in the district

courts’ refusals to grant her permission to file electronically.

      Accordingly, we affirm the district courts’ orders in part,

dismiss the appeals in part, and deny as moot the motion for a

stay pending appeal, motion to expedite, and mandamus petition

seeking a ruling on the motion for reconsideration.                  We dispense

with oral argument because the facts and legal contentions are



                                         4
adequately   presented   in   the   materials   before    this   court   and

argument would not aid the decisional process.

                                                         AFFIRMED IN PART;
                                                         DISMISSED IN PART




                                     5